Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 11/30/22. 
Response to Arguments
Applicant argues that the reference of Sarin is silent on teaches detecting a request that can be made while the device is in a locked or locked state. It is the examiner’s position that the reference of Sarin teaches the mobile device can receive input and perform operations on data, and provide functionality to users while the device is in the locked or unlocked state (col. 9 lines 41-45). The applicant refers to the locked and unlocked state in the alternative, therefore receiving an input in either the locked, unlocked state read on this claimed limitation. Sarin teaches restricting access to certain functionality when the device is in the locked state and prompting the user for authentication when the desired function required the unlocking of the device (col. 9 lines 49-54). It is also the examiner’s position that based on the claimed limitation, the device cannot exist in the locked and unlocked stated at the same time, therefore the locked and unlocked state can only be considered in the alternative.
Regarding applicant argument regarding the limitation of in accordance with a determination that the device is locked and a first form of authentication is available for use, wherein the first form of authentication is a form of biometric authentication based on data obtained by the one or more biometric sensors, displaying, on the display, an authentication indicator for the first form of authentication without
displaying one or more affordances for using a second form of authentication. It is the examiner’s position that the reference of Sarin teaches restricting access to certain functions when the device is in the locked state and displaying a prompt in order to prompt the user to enter biometric data for user authentication (col. 9 lines 49-57). 
In response to applicant’s argument that the reference of Sarin is silent on teaching receiving a single request in the locked or unlocked state, it is the examiner’s position that this argued limitation is not claimed. The claims recite the limitation of detecting a request, which can be made while the device is locked or unlocked and it is the examiner’s position that the prior art only requires the device to have the ability to receive a request in the locked or unlocked state to read on this claimed limitation. 
Applicant argues that the reference of Sarin is silent on teaching determining the state of the device when the request is received and is silent on teaching that different outcomes may occur  in response to the singular request determined whether the device is locked or unlocked. It is the examiner’s position that the reference of Sarin teaches the processor of the mobile device control the device transition between the locked and unlock state (col. 4 lines 15-25). Sarin teaches displaying a locked mode indicator indicating whether or not the device is locked (col. 5 lines 20-23, col. 8 lines 49-52). Sarin also teaches restricting certain functions when the device is in the locked state (col. 9 lines 49-54) which clearly indicates that the device determines its locked/unlocked state. Sarin teaches the image capture functions of the device can be used whether the device is in the locked state or unlock state (col. 9 lines 54-65).
In response to applicant argument that the reference of Sarin is silent on teaching making a determination that the device is locked and a first form of biometric is available for use, it is the examiner’s position that the Sarin teaches displaying a locked screen and prompting the user to enter biometric data (col. 9 lines 49-54), the prompting of the user provides an indication of the form of authentication that is available. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,11-12,24, and 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarin et al. US Patent 9031847. 

       Regarding claim 1, Sarin teaches a method for providing biomedical authentication, comprising: at an electronic device having one or more biometric sensors (136,134) and a display (col. 9 lines 49-54): detecting a request, which can be made while the electronic device is locked or unlocked (col. 9 lines 41-45), to perform a respective operation that the device is not authorized to perform while the device is locked (col. 9 lines 49-52); and in response to detecting the request to perform the respective operation:
in accordance with a determination that the device is unlocked when the device detects the request to perform the respective operation, performing the respective operation (col. 9 lines 45-49); and
in accordance with a determination that the device is locked and a first form of authentication is available for use, wherein the first form of authentication is a form of biometric authentication based on data obtained by the one or more biometric sensors, displaying, on the display, an authentication indicator for the first form of authentication without displaying one or more affordances for using a second form of authentication ( a screen is displayed for prompting the user for authentication when the device is in the lock state, the prompting of the user provides an indication of the form of authentication that is available, col. 9 lines 49-54).
         Regarding claim 11, Sarin teaches the request to perform a respective operation includes selection of a notification; and the respective operation includes displaying an application user interface for an application that corresponds to the notification (the message represent displaying the locked screen and prompting the user to enter the biometric or password for unlocking the screen, col. 9 lines 49-55).
         Regarding claim 12, Sarin teaches the authentication indicator includes information indicating that the device is attempting to use first form of authentication (displaying the locked screen and prompting the user to enter the biometric or password for unlocking the screen, col. 9 lines 49-55).
          
           Regarding claim 24, Sarin teaches while the device is in a locked state in which the device is not authorized to perform the respective operation, displaying a first graphical indication that indicates that the device is in the locked state (col. 9 lines 49-54); and while the device is in an unlocked state in which the device is authorized to perform the respective operation, displaying a second graphical indication that indicates that the device is in the unlocked state in place of the first graphical indication (fig. 4, col. 4 lines 45-49).
            Regarding claim 26, Sarin teaches the first graphical indication and the second graphical indication are displayed at a respective location in a user interface (unlock button 232 as shown in Fig 2A, Lock button 236 as shown in Fig 2B); and detecting a first input at a location that corresponds to the respective location in the user interface (Lock button is used to lock the device, col. 9 lines 45-65); and in response to detecting the first input at the location that corresponds to the respective location in the user interface, in accordance with a determination that the device is in a locked state, attempting the first form of authentication (unlock button is used to lock the device col. 9 lines 41-65).
         Regarding claim 27, Sarin teaches the first graphical indication and the second graphical indication are displayed at a respective location in a user interface (unlock button 232 as shown in Fig 2A, Lock button 236 as shown in Fig 2B); and further comprising: detecting a second input at a location that corresponds to the respective location in the user interface (Lock/unlock button is used to lock/unlock the device, col. 9 lines 45-65); and in response to detecting the second input at the location that corresponds to the respective location in the user interface, in accordance with a determination that the device is in an unlocked state, transitioning the device from the unlocked state to the locked state (col. 5 lines 20-23, col. 9 lines 41-44)..
         Regarding claim 28, Sarin teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device (fig. 1) with one or more biometric sensors (camera, microphone) and a display (154), the one or more programs including instructions for: detecting a request, which can be made while the electronic device is locked or unlocked (col. 9 lines 41-45), to perform a respective operation that the device is not authorized to perform while the device is locked (col. 9 lines 49-52); and in response to detecting the request to perform the respective operation: in accordance with a determination that the device is unlocked when the device detects the request to perform the respective operation, performing the respective operation (col. 9 lines 45-49); and in accordance with a determination that the device is locked and a first form of authentication is available for use, wherein the first form of authentication is a form of biometric authentication based on data obtained by the one or more biometric sensors, displaying, on the display, an authentication indicator for the first form of authentication without displaying one or more affordances for using a second form of authentication ( a screen is displayed for prompting the user for authentication when the device is in the lock state, the prompting of the user provides an indication of the form of authentication that is available col. 9 lines 49-54).
.            Regarding claim 29, Sarin teaches an electronic device, comprising:
one or more biometric sensors (136,134);
a display (154);
one or more processors (110); and
memory (120) storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
detecting a request , which can be made while the electronic device is locked or unlocked (col. 9 lines 41-45), to perform a respective operation that the device is not authorized to perform while the device is locked (col. 9 lines 49-52); and in response to detecting the request to perform the respective operation: in accordance with a determination that the device is unlocked when the device detects the request to perform the respective operation, performing the respective operation (col. 9 lines 45-49); and in accordance with a determination that the device is locked and a first form of authentication is available for use, wherein the first form of authentication is a form of biometric authentication based on data obtained by the one or more biometric sensors, displaying, on the display, an authentication indicator for the first form of authentication without displaying one or more affordances for using a second form of authentication ( a screen is displayed for prompting the user for authentication when the device is in the lock state, col. 9 lines 49-54).. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarin US Patent 9031847 in view of Barra US Patent 8543834. 
Regarding claim 5, Sarin is silent on teaching  in accordance with a determination that the respective data from the one or more biometric sensors is consistent with biometric information that is authorized to perform the respective operation, performing the respective operation; and in accordance with a determination that the respective data is not consistent with biometric information that is authorized to perform the respective operation, displaying one or more affordances for using the second form of authentication that were not displayed prior to processing the respective data from the one or more biometric sensors. Barra in an analogous art teaches while displaying the authentication indicator for the first form of authentication without displaying affordances for using the second form of authentication, processing respective data from the one or more biometric sensors (col. 4 lines 24-27). Barra teaches in accordance with a determination that the respective data from the one or more biometric sensors is consistent with biometric information that is authorized to perform the respective operation (col. 4 lines 5-21, col. 5 lines 23-27). Barra teaches and in accordance with a determination that the respective data is not consistent with biometric information that is authorized to perform the respective operation, displaying one or more affordances for using the second form of authentication that were not displayed prior to processing the respective data from the one or more biometric sensors (col. 4 lines 22-34).
It would have been obvious to one of ordinary skill in the art to modify the system of Sarin as disclosed by Barra at the time of the invention because such modification provides for a more adaptable mobile device further representing an improvement over the system of Sarin by providing additional means of authenticating a user and preventing a lockout of the user when the biometric authentication fails.

         Regarding claim 13, Sarin is not explicit in teaching the authentication indicator includes information of progress of an attempt at the first form of authentication. Barra in an analogous art teaches the authentication indicator includes information of progress of an attempt at the first form of authentication (col. 4 lines 22-27).
	It would have been obvious to one of ordinary skill in the art to modify the system of Sarin as disclosed by Barra at the time of the invention because such modification represents an improvement over the Sarin by providing feedback to the user of the progress of the biometric authentication process.


         


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarin US Patent 9031847 in view of Barra US Patent 8543834 and further in view of Knight  US Patent Application Publication 20140056491. 
        Regarding claim 6, Sarin teaches the use of biometric and other affordances for authenticating the user in order to lock/unlock the mobile device (col. 9 lines 49-54) but is not explicit in teaching at least a portion of the respective data from the one or more biometric sensors, that is processed while displaying the authentication indicator for the first form of biometric authentication without displaying one or more affordances for using the second form of authentication, was obtained by the one or more biometric sensors prior to displaying an authentication status indicator for the first form of authentication. Knight in an analogous art teaches at least a portion of the respective data from the one or more biometric sensors, that is processed while displaying the authentication indicator for the first form of biometric authentication without displaying one or more affordances for using the second form of authentication, was obtained by the one or more biometric sensors prior to displaying an authentication status indicator for the first form of authentication (the display provide the prompt for capturing the facial image for user authentication without providing a prompt for inputting other authentication means such as a password, fig. 1. Paragraph 046).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sarin as disclosed by Knight because such modification represents an improvement over the system of Sarin in order to provide instruction to the user for the acquiring the capture of the user biometric.
         Regarding claim 7, Sarin teaches the use of biometric and other affordances for authenticating the user in order to lock/unlock the mobile device (col. 9 lines 49-54) but is not explicit in teaching at least a portion of the respective data from the one or more biometric sensors, that is processed while displaying the authentication indicator for the first form of biometric authentication without displaying one or more affordances for using the second form of authentication, was obtained by the one or more biometric sensors after displaying the authentication indicator for the first form of authentication. Knight in an analogous art teaches at least a portion of the respective data from the one or more biometric sensors, that is processed while displaying the authentication indicator for the first form of biometric authentication without displaying one or more affordances for using the second form of authentication, was obtained by the one or more biometric sensors after displaying the authentication indicator for the first form of authentication. (the display provides the prompt for capturing the facial image for user authentication without providing a prompt for inputting another authentication means such as a password, fig. 1. Paragraph 046).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sarin as disclosed by Knight because such modification represents an improvement over the system of Sarin in order to provide instruction to the user for the acquiring the capture of the user biometric.
        Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarin US Patent 9031847 in view of Kerr et al. US Patent Application Publication 20130082974. 
        Regarding claim 10, Sarin is silent on teaching the request to perform a respective operation includes a home input and the respective operation includes displaying a home screen that includes a plurality of application icons for opening different applications. Kerr in an analogous art teaches the request to perform a respective operation includes a home input and the respective operation includes displaying a home screen that includes a plurality of application icons for opening different applications (paragraph 04-05,028).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sarin as disclosed by Kerr because such modification represents an improvement over the system of Sarin by providing a user friendly user interface for requesting the display of the available applications.
        Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarin US Patent 9031847 in view of Brumback et al. US Patent Application Publication 20140135631.
	Regarding claim 17, Sarin teaches the device is locked and a first form of authentication is available for use, attempting biometric authentication using the first form of authentication (col. 9 lines 49-54) but is silent on teaching while attempting the biometric authentication using the first form of authentication displaying a progress indicator that changes appearance to indicate progress toward biometric authentication using the first form of authentication. Brumback in an analogous art teaches while attempting the biometric authentication using the first form of authentication displaying a progress indicator that changes appearance to indicate progress toward biometric authentication using the first form of authentication (paragraph 065).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sarin as disclosed by Brumback because such modification represents an improvement over the system of Sarin by providing a more user friendly user interface for indicating the progress of the biometric authentication process. 
         Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarin US Patent 9031847 in view of Brumback et al. US Patent Application Publication 20140135631 and further in view of Dombrownski US Patent Application Publication 20040091136.
	Regarding claims 18-19, Sarin in view of Brumback teaches in accordance with a determination that the biometric authentication with the first form of authentication is successful updating the progress indicator in a first manner to indicate the successful authentication with the first form of authentication; and in accordance with a determination that the biometric authentication with the first form of authentication detects a biometric feature that can be used in the first form of authentication (US 20140135631, paragraph 065). Brumback also teaches in accordance with a determination that the biometric feature is not detected, updating the progress indicator in a different manner (the display is turned off when no biometric is detected, paragraph 065)  but is silent on teaching detects a biometric feature that can be used in the first form of authentication but that is not consistent with authorized biometric features, updating the progress indicator in a second manner to indicate unsuccessful authentication, wherein the second manner of updating the progress indicator is different from the first manner of updating the progress indicator. Dombrownski in an analogous art teaches detects a biometric feature that can be used in the first form of authentication but that is not consistent with authorized biometric features, updating the progress indicator in a second manner to indicate unsuccessful authentication, wherein the second manner of updating the progress indicator is different from the first manner of updating the progress indicator (paragraph 033).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sarin as disclosed by Brumback in view of Dombrownski because such modification represents an improvement over the system of Sarin by providing a more user friendly user interface for indicating the progress of the biometric authentication process. 
          Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarin US Patent 9031847 in view of Brumback et al. US Patent Application Publication 20140135631 and further in view of Lee et al. US Patent Application Publication 20170323141.
	Regarding claim 20, Sarin in view of Brumback is silent on teaching in accordance with a determination that the biometric authentication with the first form of authentication detects a biometric feature that can be used in the first form of authentication but that is not consistent with authorized biometric features, generating a first tactile output that indicates an authentication failure. Lee et al. in an analogous art teaches in accordance with a determination that the biometric authentication with the first form of authentication detects a biometric feature that can be used in the first form of authentication but that is not consistent with authorized biometric features, generating a first tactile output that indicates an authentication failure (paragraph 0138).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sarin in view of Brumback as disclosed by Lee et al. because modification represents an improvement over the system of Sarin in view of Brumback by providing a more user friendly user interface for indicating in a easily perceivable manner, the status of the biometric authentication process. 
        Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarin US Patent 9031847 in view of Brumback et al. US Patent Application Publication 20140135631 and further in view of Eltoft et al. US Patent 9613245.
	Regarding claim 21, Sarin in view of Brumback is silent on teaching after attempting the biometric authentication using the first form of authentication: in accordance with a determination that the biometric authentication with the first form of authentication is successful, generating a second tactile output that indicates an authentication success.  Eltoft et al. teaches after attempting the biometric authentication using the first form of authentication: in accordance with a determination that the biometric authentication with the first form of authentication is successful, generating a tactile output that indicates an authentication success (col. 4 lines 14-18, fig.2).
        It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sarin in view of Brumback as disclosed by Eltoft because modification represents an improvement over the system of Sarin in view of Brumback by providing a more user friendly user interface for indicating in a easily perceivable manner, the status of the biometric authentication process. 

	Regarding claim 22, Sarin in view of Brumback is silent on teaching after attempting the biometric authentication using the first form of authentication: in accordance with a determination that the biometric authentication with the first form of authentication does not detect a biometric feature that can be used in the first form of authentication, displaying a graphical indication that a successful authentication has not occurred without generating a tactile output. Eltoft et al. in an analogous art teaches after attempting the biometric authentication using the first form of authentication: in accordance with a determination that the biometric authentication with the first form of authentication does not detect a biometric feature that can be used in the first form of authentication, displaying a graphical indication that a successful authentication has not occurred without generating a tactile output (the output can be in different form such as light or audio, col. 4 lines 19-48).
        It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sarin in view of Brumback as disclosed by Eltoft because modification represents an improvement over the system of Sarin in view of Brumback by providing a more user friendly user interface for indicating in a easily perceivable manner, the status of the biometric authentication process. 
        Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarin US Patent 9031847 in view of Safal US Patent Application Publication 20060107067. 
         Regarding claim 25, Sarin teaches while the device is attempting the first form of authentication, replacing the first graphical indication with a progress indicator; and after completing an attempt at the first form of authentication: in accordance with a determination that the authentication was unsuccessful, replacing the progress indicator with the first graphical indication; and in accordance with a determination that the authentication was successful, replacing the progress indicator with the second graphical indication. Safal in an analogous art teaches while the device is attempting the first form of authentication, replacing the first graphical indication with a progress indicator; and after completing an attempt at the first form of authentication: in accordance with a determination that the authentication was unsuccessful, replacing the progress indicator with the first graphical indication; and in accordance with a determination that the authentication was successful, replacing the progress indicator with the second graphical indication (different color light is used to indicate the status of verifying the biometric, paragraph 029).
          It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sarin as disclosed by Safal because modification represents an improvement over the system of Sarin by providing a more user friendly user interface for indicating in a easily perceivable manner, the status of the biometric authentication process. 





         







Allowable Subject Matter
Claims 2-4, 8-9,14-16,23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       Regarding claims 2-4, the prior art of record is silent on teaching in response to detecting the request to perform the respective operation, in accordance with a determination that the device is locked and the first form of biometric authentication is not available for use, displaying one or more affordances for using the second form of authentication.
            Regarding claim 8, the prior art of record is silent on teaching in accordance with a determination that a biometric feature that corresponds to the first form of authentication is detected by the one or more biometric sensors, displaying the one or more affordances for using the second form of authentication after a first time period has elapsed; and in accordance with a determination that no biometric feature that corresponds to the first form of authentication is detected by the one or more biometric sensors, displaying the one or more affordances for using the second form of authentication after a second time period has elapsed, wherein the second time period is different from the first time period.
        Regarding claim 9, the prior art of record is silent on teaching in accordance with a determination that a biometric feature that corresponds to the first form of authentication is detected by the one or more biometric sensors, displaying the one or more affordances for using the second form of authentication after a first time period has elapsed; and in accordance with a determination that no biometric feature that corresponds to the first form of authentication is detected by the one or more biometric sensors, displaying the one or more affordances for using the second form of authentication after a second time period has elapsed, wherein the second time period is different from the first time period.





          Regarding claim 14, the prior art of record is silent on teaching after displaying one or more affordances for using the second form of authentication that were not displayed prior to processing the respective data from the one or more biometric sensors: in accordance with a determination that the request to perform the respective operation includes a home input, waiting for additional input for a first delay time period before ceasing to display the one or more affordances for using the second form of authentication; and in accordance with a determination that the request to perform the respective operation includes selection of a notification, waiting for additional input for a second delay time period before ceasing to display the one or more affordances for using the second form of authentication, wherein the second delay time period is different from the first delay time period.
            Regarding claims 15-16, the prior art of record is silent on teaching displaying one or more affordances for using the second form of authentication that were not displayed prior to processing the respective data from the one or more biometric sensors includes: in accordance with a determination that the request to perform the respective operation includes a home input, displaying a plurality of character entry keys for entering a sequence of characters for authentication; and in accordance with a determination that the request to perform the respective operation includes selection of a notification, displaying a passcode affordance that, when activated causes display of a plurality of character entry keys for entering a sequence of characters for authentication. 
            Regarding claim 23, the prior art of record is silent on teaching displaying a user interface for the second form of authentication that includes a plurality of character entry keys for entering a sequence of characters for authentication; while displaying the user interface for the second form of authentication, attempting the biometric authentication using the first form of authentication for a second time; in accordance with a determination that the biometric authentication with the first form of authentication is successful, performing the respective operation; in accordance with a determination that the biometric authentication with the first form of authentication detects a biometric feature that can be used in the first form of authentication but that is not consistent with authorized biometric features before receiving input  entering less than a threshold number of characters via one or more of the plurality of character entry keys, forgoing performing the respective operation and generating a first tactile output that indicates an authentication failure displaying a graphical indication that a successful authentication has not occurred; and in accordance with a determination that the biometric authentication with the first form of authentication detects a biometric feature that can be used in the first form of authentication but that is not consistent with authorized biometric features after receiving input entering at least the threshold number of characters via one or more of the plurality of character entry keys, forgoing performing the respective operation and displaying a graphical indication that a successful authentication has not occurred without generating a tactile output.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683